DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 11/11/2021. In the current amendments, claims 4, 11, and 18 are cancelled and claims 1, 8, and 15 are amended. Claims 1-3, 5-10, 12-17, and 19-20 are pending and have been examined.
In response to amendments and remarks filed on 11/11/2021, the objection to the Specification and the objection to claims 1-7 have been withdrawn.
The Examiner's Amendment being entered is necessary to overcome the 35 U.S.C. 101 rejection, 35 U.S.C. 102 and 103 rejections, and the 35 U.S.C. 112(a) and (b) rejections made in the previous Office Action. In view of the Examiner’s Amendment, the aforementioned grounds of rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Elizabeth Almeter (Reg. No. 57019), on February 8, 2022.





The application has been amended as follows- Claims 2, 7, 9, 14, and 16 are cancelled and Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, and 17 are amended: 

1. (Currently Amended) A machine learning system, comprising: 
a computing device including an artificial neural network executing a machine learning algorithm; 
wherein the computing device includes at least one processor and memory storing computer-executable instructions that, when executed by the at least one processor cause the computing device 
determine input data for the artificial neural network; 
identify one or more 
group, based on the one or more , wherein the one or more input data groups are groups of quantitative values, Boolean values and strings;
apply, based on the one or more to generate weighted one or more input data groups by associating each of the one or more data groups with a level of importance; 
transmit, to the artificial neural network, the weighted one or more input data groups; 
train the artificial neural network to generate output data based on the weighted one or more input data groups received via one or more input nodes;
determine, based on the output data, one or more output biases in the output data; and
apply, based on the one or more output biases in the output data, second weights to the one or more input data groups.

2. (Cancelled)

3. (Currently Amended) The machine learning system of claim 1, wherein the instructions further cause the computing device 

group, based on the one or more output biases in the output data, the input data into one or more second input data groups.

5. (Currently Amended) The machine learning system of claim 1, wherein grouping the input data includes group the input data by discarding one or more portions of the input data.

6. (Currently Amended) The machine learning system of claim 1, wherein ing weights to the one or more input data groups includes converting a first type of data into a second type of data.

7. (Cancelled)

8. (Currently Amended) A method comprising: 
receiving, by a computing device having at least one processor and memory storing computer-executable instructions, input data for executing a machine learning algorithm; 
ing, by the at least one processor, one or more 
grouping, by the at least one processor and based on the one or more , wherein the one or more input data groups are groups of quantitative values, Boolean values and strings; 
applying, by the at least one processor and based on the one or more to generate weighted one or more input data groups by associating each of the one or more input data groups with a level of importance; 
transmitting, by the at least one processor and to the artificial neural network, the weighted one or more input data groups; 
training, by the at least one processor, artificial neural network to generate output data received via one or more input nodes; 
determining, by the at least one processor and based on the output data, one or more output biases in the output data; and
applying, by the at least one processor and based on the one or more output biases in the output data, second weights to the one or more input data groups.

9. (Cancelled)

10. (Currently Amended) The method of claim 8, further comprising: 

grouping, by the at least one processor and based on the one or more output biases in the output data, the input data into one or more second input data groups.

grouping the input data includes discarding one or more portions of the input data.

13. (Currently Amended) The method of claim 8, wherein applying weights to the one or more input data groups includes converting a first type of data into a second type of data.

14. (Cancelled)

15. (Currently Amended) An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive input data for executing a machine learning algorithm;
identify one or more 
group, based on the one or more , wherein the one or more input data groups are groups of quantitative values, Boolean values and strings;
apply, based on the one or more to generate weighted one or more input data groups by associating each of the one or more data groups with a level of importance;
transmit, to the artificial neural network, the weighted one or more input data groups; 
train the artificial neural network to generate output datareceived via one or more input nodes;
determine, based on the output data, one or more output biases in the output data; and
apply, based on the one or more output biases in the output data, second weights to the one or more input data groups.

16. (Cancelled)

17. (Currently Amended) The apparatus of claim 15, wherein the memory stores instructions that, when executed by the one or more processors, further cause the apparatus to:

group, based on the one or more output biases in the output data, the input data into one or more second input data groups.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are allowed. These claims are renumbered as claims 1-12 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a machine learning system. None of the prior arts, either alone or in combination, teaches the following limitations:
...identify one or more biases in the input data, the one or more biases including prioritizing quantitative values in the input data over Boolean values and strings in the input data; 

apply, based on the one or more biases, weights to the one or more input data groups to generate weighted one or more input data groups by associating each of the one or more data groups with a level of importance;
...train the artificial neural network to generate output data based on the weighted one or more input data groups received via one or more input nodes;
determine, based on the output data, one or more output biases in the output data; and
apply, based on the one or more output biases in the output data, second weights to the one or more input data groups.

Independent claim 8 is directed to a machine learning method. None of the prior arts, either alone or in combination, teaches the following limitations:
...identifying, by the at least one processor, one or more biases in the input data, the one or more  biases including prioritizing quantitative values in the input data over Boolean values and strings in the input data; 
grouping, by the at least one processor and based on the one or more biases, the input data into one or more input data groups, wherein the one or more input data groups are groups of quantitative values, Boolean values and strings; 
applying, by the at least one processor and based on the one or more biases, weights to the one or more input data groups to generate weighted one or more input data groups by associating each of the one or more input data groups with a level of importance; 
...training, by the at least one processor, artificial neural network to generate output data based on the weighted one or more input data groups received via one or more input nodes;
determining, by the at least one processor and based on the output data, one or more output biases in the output data; and


Independent claim 15 is directed to a machine learning apparatus. None of the prior arts, either alone or in combination, teaches the following limitations:
...identify one or more biases in the input data, the one or more biases including prioritizing quantitative values in the input data over Boolean values and strings in the input data;
group, based on the one or more biases, the input data into one or more input data groups, wherein the one or more input data groups are groups of quantitative values, Boolean values and strings;
apply, based on the one or more biases, weights to the one or more input data groups to generate weighted one or more input data groups by associating each of the one or more data groups with a level of importance;
...train the artificial neural network to generate output data, based on the weighted one or more input data groups received via one or more input nodes; 
determine, based on the output data, one or more output biases in the output data; and
apply, based on the one or more output biases in the output data, second weights to the one or more input data groups.

The closest prior arts of record are the following:
Farrar et al. (US 2020/0082300 A1) teaches rejecting biased data using a machine learning model, including include training a clustering model to segment the received cluster training data set into clusters based on data characteristics of the known unbiased population of data, each cluster of the cluster training data set including a cluster weight. However, the prior art does not teach identify biases in the input data, including the bias of prioritizing quantitative values in the input data over Boolean values and arbitrary strings in the input data, and grouping the data based on the bias. In addition, the prior art does not teach determining output biases in the output data wherein the output 
Shen (US 10,467,339 B1) teaches applying machine learning and natural language processing to replace gender biased words within free-form text. However, the prior art does not teach identify biases in the input data, including the bias of prioritizing quantitative values in the input data over Boolean values and arbitrary strings in the input data, and grouping the data based on the bias. In addition, the prior art does not teach determining output biases in the output data wherein the output data is determined by training a neural network based on weighted input data groups derived from the specific bias of prioritizing quantitative values in the input data over Boolean values and arbitrary strings in the input data.
KOZHAYA et al. (US 2020/0151555 A1) teaches identifying and removing bias from a machine learning model and adjusting the learning machine based on the labeled output data subset being mislabeled and biased. However, the prior art does not teach identify biases in the input data, including the bias of prioritizing quantitative values in the input data over Boolean values and arbitrary strings in the input data, and grouping the data based on the bias. In addition, the prior art does not teach determining output biases in the output data wherein the output data is determined based on the weights derived from data groups including quantitative values, Boolean values, and strings.
Andoni et al. (US 2018/0314938 A1) teaches receiving input that identifies one or more data sources and determining, based on the input, a machine learning problem type of a plurality of machine learning problem types supported by an automated model building (AMB) engine, wherein non-numerical data (e.g., categorical classification data or Boolean data) in the data source(s) may be converted into numerical data or some other form of data that is compatible for ingestion and processing by a neural network. However, the prior art does not teach identify biases in the input data, including the bias of prioritizing quantitative values in the input data over Boolean values and  [cited but not relied upon]

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/YING YU CHEN/Examiner, Art Unit 2125